Citation Nr: 1738486	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability. 

2. Entitlement to service connection for an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel
 

INTRODUCTION

The Veteran served on active duty for training from September 1974 to February 1975 and in April 1978 and had additional service in the National Guard. 

This matter is before the Board of Veteran's Appeals (Board) on an appeal from a November 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office in (RO) in Oakland, California. 

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 1981 decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disability claimed as mental anguish.  That decision became final. 

2.  New and material evidence has been received since the last final denial with regard to entitlement to service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

Evidence received since the last final denial on the issue of service connection for an acquired psychiatric disability is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.1100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim. In as much as the petition to reopen the claim is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria 

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's claim for mental anguish was denied by the RO in a February 1981 rating decision on the basis that the Veteran had "no psychiatric disorder."

At that time, the evidence included service records, including Letterman Medical Center inpatient treatment records from November 1980 which stated "observation, psychiatric, for possible thought disorder; none found." Notes from June 1980 stated "psychiatric evaluations revealed [neither] thought disorder nor any other emotional problems of psychiatric significant. Evidence also included a January 1979 letter from D. A., M.D. (Dr. A.) which stated that the Veteran had "a high level of anxiety and depression." 

In its February 1981 decision, the RO noted that the veteran was hospitalized for psychiatric evaluation in March 1980, he had not been going to drills, and had been treated for "nerves" since the age of 15.  The Veteran was notified of the decision that month.  He did not initiate an appeal with the decision, and no new and material evidence was submitted within one year thereafter. 

Evidence added to the record since the RO's February 1981 denial includes a statement from L. L., M.D. (Dr. L), VA Medical Center (VAMC) Fresno/ Health Care for Homeless Veterans (HCHV) Program treatment records, additional service treatment records, additional service personnel records from the California Army National Guard which are not relevant to the claim on appeal, lay statements from friends and acquaintances of the Veteran; and information from the Social Security Administration.  With respect to the additional service treatment records, such were provided by the Veteran in April 2011.  The Board does not find that 3.156(c) (requiring reconsideration of a claim when new service records are provided by the service department) applies as these additional service treatment records were provided by the Veteran, not the service department.  These records could not have been obtained when the RO decided the earlier claim in 1981 as they were under the Veteran's control and the Veteran had not provided them.  A formal finding of record unavailability had been placed in the file in 2008.
 
The November 2003 statement from Dr. L. diagnoses the Veteran with schizophrenia of the paranoid type and an anxiety disorder. Records from the HCHV dated December 2016 also diagnose the Veteran with ongoing anxiety and schizophrenia. 

The Board finds that this evidence is new, as it was not previously submitted for review. This evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim; namely the diagnosis of a current psychiatric disability. 

Therefore, given the evidence now showing the Veteran to have a currently diagnosed psychiatric disability, the Board finds that new and material evidence has been received. Therefore the claim is reopened. 


ORDER

The appeal to reopen a claim of service connection for an acquired psychiatric disability is granted.


REMAND

During the Veteran's April 2017 Board hearing the Veteran testified that he was currently being treated by a Dr. Tan at IMPACT mental health systems in Fresno, California. At the same hearing, the Veteran indicated that he had been receiving treatment at the VAMC in Fresno since at least 2008 and four times in 2016 for being suicidal. The Veteran also testified at the hearing, as well as in his March 1980 Department of the Army medical records from Letterman Army Hospital, that he was hospitalized in April 1978 during "summer [training] camp." All of these medical records are currently outstanding as none of them have been associated with the claim file. 

Finally, during the hearing the Veteran also testified that his mental illness predated his service; stating that he was diagnosed with paranoid schizophrenia around the age of 16 and was prescribed stelazine (an anti-psychotic medication). He reported something similar during his March 1980 assessment at Letterman Army Hospital; stating that since the age of 15 he has taken 2 milligrams of stelazine "for nerves." Thus, a medical opinion is necessary to determine whether the Veteran had a preexisting mental illness that was aggravated by his service. 

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding VA and non-VA treatment records, including: 

a. Treatment records from Dr. Tan at IMPACT mental health systems in Fresno, California;  

b. VA treatment records from the VAMC in Fresno, California from January 2008 to the present; and 

2.  Please request from the appropriate federal (service department) source medical records of inpatient ("ICU") treatment at Fort Irwin regarding the Veteran's hospitalization in April 1978. 

3. Please schedule the Veteran for a VA mental health examination to include a medical opinion which addresses the following questions.  After identifying all psychiatric disorders diagnosed since this claim was filed in 2008, the examiner is requested to respond to the following:

a. Is it more likely that not that a psychiatric disability (51% or greater probability) pre-existed a period of ACDUTRA in 1978? Please consider and discuss as necessary the evidence (his testimony and 1980 Letterman medical records) that prior to service the Veteran was diagnosed with paranoid schizophrenia and was taking medication.
b. If it is more likely than not that a psychiatric disability preexisted the period of ACDUTRA in 1978, is it at least as likely as not that the Veteran's psychiatric disability increased in severity beyond its natural progression during the period of ACDUTRA?
c.  If it is the examiner's opinion that a psychiatric disability did not preexist the period of ACDUTRA in 1978, then is it at least as likely as not (50% or greater) that a psychiatric disability had it onset in, or is otherwise related to a period of ACDUTRA? 

For any opinion given, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). 

4. Finally, please readjudicate the claim. If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


